Davis, J.
This case is a companion ease to the case of J. P. Speight and A. Livingston and F. L. Cantey, individually and as copartners doing business under the style and firm name of Madison Tobacco Company, Petitioners, versus M. F. Horne, Judge of the Third Judicial Circuit of the State of Florida in and for Madison County, and A. L. Rowe, *110Respondents. The pleadings and points of law involved here are in substance the same as were involved in the ease just mentioned. The cases were argued together, and on authority of the foregoing case, the demurrer of the relator to the return of the respondent should be sustained.
It is so ordered.
Buford, C.J., and Whitfield, Ellis, Terrell and Brown, J.J., concur.